Citation Nr: 0705939	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for fatty tumors, to 
include on the basis of exposure to herbicides. 

2.  Entitlement to service connection for chloracne, to 
include on the basis of exposure to herbicides.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic respiratory disorder to include tuberculosis, 
pneumonia, pulmonary scarring, asthma, chronic obstructive 
pulmonary disease, and all forms of lung disease.

5.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for diabetes mellitus 
type II.

7.  Entitlement to service connection for diabetic peripheral 
neuropathy.

8.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1977, as well as a period of unverified period of inactive 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for all forms 
of lung disease, increased evaluation for hypertension, 
service connection for diabetes mellitus type II, service 
connection for diabetic peripheral neuropathy, and service 
connection for coronary artery disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have fatty tumors.

2.  The veteran does not have chloracne.

3.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level II hearing acuity in each 
ear.

4.  In January 2002, the Board denied entitlement to service 
connection for respiratory disease; the appellant was 
provided notice of the decision and of his appellate rights, 
but he did not file a Notice of Appeal, and the decision 
became final.

5.  The evidence associated with the claims file subsequent 
to the January 2002 Board decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a chronic respiratory disease.


CONCLUSIONS OF LAW

1.  Fatty tumors were not incurred in or aggravated by active 
military service, to include exposure to herbicides.  38 
U.S.C.A. §§ 1131, 1112, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  A skin disability to include chloracne was not incurred 
in or aggravated by active military service, to include 
exposure to herbicides.  38 U.S.C.A. §§ 1131, 1112, 1116, 
5103, 5103A, 5107 (West 1992 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).

3.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.321(b)(1), Part 
4, §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2006).

4.  The Board's January 2002 decision, denying entitlement to 
service connection for chronic respiratory disease is final.  
38 U.S.C.A. §§ 7104, 7266 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1105 (2006).

5.  The evidence submitted since the January 2002 Board 
decision denying entitlement to service connection for 
chronic respiratory disease is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In March 2006, the veteran was provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
audiology examinations, he appeared and gave testimony at a 
Travel Board hearing, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims. 

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations.  38 C.F.R. § 3.313(a).

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection for listed diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods, including diabetes mellitus any time after service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Fatty tumors and chloracne

The veteran's DD-214 indicates that he entered active duty in 
June 1975, after the Vietnam era.  He served in the Marines 
as a Field Wire Man.  The veteran served overseas in Japan, 
but did not serve in the Republic of Vietnam.  

Service medical records are negative for complaints, 
treatment, or diagnoses of fatty tumors or chloracne.  The 
veteran's February 1977 separation examination showed normal 
clinical evaluation of the head, face, neck, and scalp; and 
skin, lymphatics.

In his May 2004 Application for Compensation, the veteran 
indicated that he felt he was exposed to Agent Orange.  He 
noted that after boot camp he was stationed at Camp Telega in 
California and saw a lot of Vietnamese who were sick and he 
was exposed to them.  He stated that while stationed in Japan 
he went to Camp Hanson and a lot of troops from Vietnam came 
back and there was also stuff from Vietnam at the camp.  

Medical evidence does not show that the veteran has been 
diagnosed with fatty tumors or chloracne.

At his May 2006 Board hearing, the veteran testified that he 
was taking care of Vietnamese after the fall of Saigon and a 
lot of them were sick and indicated this was how he was 
exposed to Agent Orange.  The veteran testified that he had 
tumors, skin tags, and got periodic rashes.

Analysis

The record does not indicate, nor does the veteran contend, 
that he served in the Republic of Vietnam, such that he would 
be entitled to a presumption of herbicide exposure.  See 38 
C.F.R. §§ 3.307, 3.313.  Therefore, he is not presumed to 
have been exposed to Agent Orange during service.  Without 
such exposure service connection on a presumptive basis under 
38 C.F.R. § 3.309(e) cannot be granted.  As such, service 
connection can only be established with proof of actual 
direct causation.

The Board finds that the preponderance of the evidence is 
against entitlement to service connection for fatty tumors 
and chloracne.  Service medical records are negative for any 
complaints, treatment, or diagnoses for these disorders, and 
the veteran's February 1977 separation examination reflects a 
normal clinical evaluation of the head, face, neck, and 
scalp; and skin, lymphatics.  More significantly, there is no 
medical evidence that the veteran currently has fatty tumors 
or chloracne.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for fatty tumors and chloracne; however, 
there is no medical evidence of record, which establishes 
that the veteran currently has these disabilities.  Under 
these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claims must be denied.

III.  Increased evaluation for bilateral hearing loss

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
in 38 C.F.R. § 4.87 represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII in 38 
C.F.R. § 4.87 by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2006).

Background

The Board notes that by a rating decision dated in October 
2005, the RO granted service connection for right ear hearing 
loss effective February 11, 2004.  Based on his previous 
grant of service connection for left ear hearing loss, he is 
now currently service connected for bilateral hearing loss, 
with an evaluation of 0 percent. 

At his November 2004 VA examination, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
20
30
40
60
LEFT
55
50
55
50
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Pure tone threshold average in the right ear was 38 and 54 in 
the left ear.

The test results revealed a moderate degree of hearing loss 
in the lower frequencies for both ears with thresholds 
sloping to a moderately severe degree hearing loss in the 
higher frequencies.  This hearing loss was of an apparent 
sensorineural type.  The examiner noted that these test 
results did not indicate that medical follow-up was necessary 
nor would it likely change the results of the hearing tests.

At his September 2005 VA examination, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
20
40
60
LEFT
45
45
45
55
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
Pure tone threshold average in the right ear was 34 and 54 in 
the left ear.  The examiner noted pure tone air thresholds 
for the right ear revealed a mild loss of 500 Hz, normal 
hearing from 1000 Hz to 2000 Hz decreasing to a mild to 
moderate loss at 3000 Hz to 4000 Hz.  The left ear revealed a 
mild to severe mixed loss.

At his May 2006 Board hearing, the veteran testified that he 
has had hearing aids since 1975.  He indicated his hearing 
was affected by his tinnitus in his left ear.

Analysis

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
the veteran's recent VA examination results yields a 
numerical designation of II for the right ear (between 0 and 
41 percent pure tone decibel hearing loss, with between 84 
and 90 percent speech discrimination).  The left ear yields a 
numerical designation of II (between 50 and 57 percent pure 
tone decibel hearing loss, with between 84 and 90 percent 
speech discrimination).  Entering the category designations 
for each ear into Table VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

The veteran's bilateral hearing loss does not warrant a 
compensable evaluation under 38 C.F.R. § 4.87.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case.  There is nothing exceptional about the 
veteran's hearing loss compared to similarly situated 
veterans, and the schedular rating, which has been assigned 
adequately, compensates him for his related industrial 
impairment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

IV.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran was denied service connection for a chronic 
respiratory disease on numerous occasions since 1990.  In a 
January 2002 Board decision, the veteran was denied service 
connection for chronic respiratory disease.  The veteran 
attempted to reopen his claim in February 2004.  By a rating 
decision dated February 2005, the RO denied reopening the 
claim because the veteran had not submitted new and material 
evidence.

The evidence received since the Board's denial of secondary 
service connection for respiratory disability includes 
medical evidence suggesting a relationship between this 
condition and his service-connected hypertension.  That, 
taken together with his May 2006 testimony, raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a respiratory disease, 
and must be considered to fairly decide the veteran's claim.  
Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for chronic respiratory disease.


ORDER

Entitlement to service connection for fatty tumors is denied.

Entitlement to service connection for chloracne is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic respiratory disorder to include tuberculosis, 
pneumonia, pulmonary scarring, asthma, chronic obstructive 
pulmonary disease, and all forms of lung disease.  The appeal 
is granted to this extent only.

REMAND

The veteran has reported that his service connected 
hypertension has worsened and now treats it with two 
medications.  The veteran has claimed that his diabetes 
mellitus and peripheral neuropathy are related to exposure to 
weed killer while in service.  In addition, the veteran has 
claimed exposure to ammonia while in service and contends 
that his coronary artery disease is secondary to his service 
connected hypertension.

VA examinations are needed to ascertain the severity of the 
veteran's hypertension as well as etiology opinions 
concerning the diabetes mellitus, peripheral neuropathy, 
respiratory disease, and coronary artery disease.

The file also indicates that the veteran was not notified of 
the elements necessary to substantiate a secondary service 
connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish service connection on a 
secondary basis.

2.  The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment since service for 
his diabetes mellitus, peripheral 
neuropathy, coronary artery disease, and 
respiratory disease.  When the requested 
information and any necessary 
authorization have been received, the RO 
must immediately attempt to obtain copies 
of all pertinent records which have not 
already been obtained.  The veteran 
should also be afforded an opportunity to 
submit any additional evidence, not 
already of record.

3.  Thereafter, the RO should schedule 
the veteran for an appropriate VA 
examination to determine the nature and 
etiology of his respiratory problems.  
The claim folders are to be made 
available for the examiner to review.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  A complete rationale 
for any opinions expressed must be 
provided.  The report of the examination 
must include responses to each of the 
following items:

     A.  List all diseases of the 
respiratory system/and or any forms of 
lung disease?

     B.  For each diagnosis reported in 
response to item A, above, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
that the disorders are the result of any 
disease or injury in service.

4.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the current severity of his 
service connected hypertension, as well 
as his coronary artery disease.  The 
claim folders are to be made available 
for the examiner to review.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  A complete rationale for any 
opinions expressed must be provided.  The 
report of the examination must include 
responses to each of the following items:

     A.  Describe the current 
manifestations of the veteran's 
hypertension and coronary artery disease.

     B.  Is the veteran's diastolic 
pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or 
more?

     C.  Is the veteran's diastolic 
pressure predominantly 120 or more?

     D.  Is the veteran's diastolic 
pressure predominantly 130 or more?

     E.  Is it as least as likely as not 
that the veteran's coronary artery 
disease is secondary to his hypertension?

     F.  Is it as least as likely as not 
that the veteran's diabetes mellitus, 
peripheral neuropathy, or respiratory 
disease is secondary to his hypertension?

5.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of the 
diabetes mellitus and peripheral 
neuropathy.  The claim folders are to be 
made available for the examiner to 
review.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  A complete rationale 
for any opinions expressed must be 
provided.  The report of the examination 
must include responses to each of the 
following items:

     A.  Does the veteran have diabetes 
mellitus and peripheral neuropathy?

     B.  If he does, the examiner should 
state a medical opinion as to whether it 
is at least as likely as not that the 
disorders are the result of any disease 
or injury in service, to include exposure 
to weed killer while in service.

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


